DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-12, 14-19 and 21-27 allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of the virtual trust manager measuring a containerized application of the first container with the virtual trusted platform module in response to execution of the guest environment, executing the containerized application in the guest environment in response to a measurement of the containerized application, encrypting a first memory page associated with the virtual trusted platform module with a first encryption key using multi-key total memory encryption support of a processor of the computing device, and encrypting a second memory page associated with the containerized application with a second encryption key using the multi-key total memory encryption of the processor, wherein the virtual trust setup manager is further to configure the processor with the first encryption key and the second encryption key in response to the execution of the container runtime component.
The prior art disclosed by Ferguson et al. teaches an attestation service that verifies an indication received from a host, the indication relating to the host containing a trusted execution environment.  Upon successful verification, the attestation service issues a certificate which can be used by the host to authenticate to entities having a trust relationship with the attestation service.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497